Title: To Benjamin Franklin from David Hartley, 3 January 1780
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
Jan. 3 1780
It is so long since I have heard from you that I fear the communication is Stopped between us. It is between two & three months. As you know that Peace is the object of every view of mine, the present extremely anxious state of affairs, makes me wish for some communication with you. You know that my opinion & wish has always been to refer the choice & decision of any specific proposition to the general sense of the people of England. I strongly believe that the propositions of last May & June wd have been well received by them, tho they were not approved by Ministers. However I think they did good, because those propositions have been much talked of lately, & have brought forward the general idea of Peace into public contemplation. I always wish to be in readiness for any fair opportunity, but who can say with any degree of confidence; If you will make such or such an offer, it will do. Any Proposition wch shd be offered to the public shd be short & simple, such as; A Truce for ten years. I wd not clog it with a word more. So much for a foundation. The idea of the previous removal of the troops as a preliminary, seems to be a rub in the way; It does not I think sit easy even upon those who do most strongly wish the removal of them. It has the air of something humiliating, & I confess to you that I cannot see the necessity of it, if a truce for ten years cd be agreed to, as a single fundamental proposition. I am confident that without the specification of this circumstance the single unembarassed proposition of a Truce for ten years, wd be recd by the public to much more advantage. Surely after a ten years truce we shd not again hear of another American war. If I cd abridge the present actual war only ten days, for so distant a chance of a possible war ten years hence, I shd think it a good bargain. You must be sensible that people (multitudes especially) dont like to do things upon the appearance of compulsion even that they might otherwise most wish to do. I shd lament if such a circumstance as that above mentioned shd defeat a truce of ten years. Believe me, I have found it a heavy clog upon the proposition whenever the Subject has been discussed. Give me a truce for ten years & I will trust for every good event afterwards.
But you may say; If you had mentioned france in your proposed suspension of arms I shd immediately have shewn it to the Minister & have endeavored to support that Idea. Agreed then; But as an Englishman I cannot make the first offer to France. The offer is made to America; If America says agreed, if France be included, I say agreed too. But no Englishman can be the proposer in the first instance of a truce to France.
Would to God that any man cd with proper Confidence make such a simple proposition, to the nation, in Parliament as this, of a Truce for ten years to begin with, neither more nor less. I know one that wd think it the happiness of his life to lay one stone in the foundation for future peace; & such a proposition as a truce for ten years wd in my opinion give the best & strongest hope. I speak plainly to you because of the infinite magnitude & importance of the object. It remains with your discretion for the rest.
See the difficult situation of any friend to peace here. A or B may doubtless offer, without any consultation, the simple proposition of a truce for ten years in Parliament. Suppose Parliament to concur, & to make the offer to America with the Done first. If after that A shd fail upon the humiliating demand alluded to in limine, the Consequence might be the bitterest enmity & eternal alienation between the two nations. If on the other hand to avoid so unwarrantable a risque for any man to take upon a private judgement in obtruding questions in the dark, A or B shd be induced to clog the original simple proposition with a disgusting condition, The whole might then fail in the outset. Now you have all that I can say to you. Give it a very serious consideration. I wd take a barefoot pilgrimage to Mecca to be assured of safe grounds to act upon. Opportunities may offer to you of giving such communications as you may think proper. You know me to be a friend to Peace, & I am Confident you will believe me when I tell you, that no fallacious offers or negotiation, shall go knowingly thro my hands or be recommended by me.
The report in this Country is that Mr. Adams is coming over from America charged with specific instructions respecting any negotiation wch may arise for Peace. Give me leave thro your means to transmit my best respects to him, & my most earnest wishes for the accomplishment of Peace. If that be the ground of his Mission, I shall be extremely happy to concur with you and him towards that blessed end, to the utmost power & assistance that I can give. In this I committ myself to your discretion. It is of infinite Importance to watch the present moment. I am convinced that the negotiations for peace, tho hitherto unsuccessfull, have still done much service to the Cause of peace, by bringing it as the foremost object to the public thoughts. Keep up to that mark. By watch & ward we may at length hit the moment of success. If we relax or despair All may be lost. I shall be impatient to hear from you.
I am Your affectionate friend
G.B.
To Dr Franklin—&c &c &c
